NOS. 07-10-00385-CR; 07-10-0386-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 28, 2011


                   DEMARCUS XAVIER MATTHEWS, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

           NO. 58,832-C, 58, 972-C; HONORABLE ANA ESTEVEZ, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Pending before the court are the motions of appellant Demarcus Xavier

Matthews to dismiss his appeals. Appellant and his attorney have both signed the

motions. Tex. R. App. P. 42.2(a). No decision of this court having been delivered to

date, we grant the motions. Accordingly, the appeals are dismissed. No motions for

rehearing will be entertained and our mandates will issue forthwith.


                                                       James T. Campbell
                                                            Justice


Do not publish.